Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Announces August 31, 2007 Assets Under Management New York, NY, September 13, 2007– AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of August, preliminary assets under management decreased by approximately $3 billion, or 0.4%, to $783 billion at August 31, 2007, as weak non-U.S. investment returns were partially offset by net in-flows, primarily in Private Client. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS UNDER MANAGEMENT ($ billions) At August 31, 2007 At July 31, (preliminary) 2007 Institutional Investments Retail Private Client Total Total Equity Value $ 237 $ 90 $ 52 $ 379 $ 382 Growth 110 47 26 183 184 Total Equity 347 137 78 562 566 Fixed Income 122 40 29 191 190 Index/Structured 25 5 - 30 30 Total $ 494 $ 182 $ 107 $ 783 $ 786 At July 31, 2007 Total $ 499 $ 181 $ 106 $ 786 About AllianceBernstein AllianceBernstein L.P. ("AllianceBernstein") is a leading global investment management firm providing investment management services for many of the largest U.S. public and private employee benefit plans, foundations, public employee retirement funds, pension funds, endowments, banks, insurance companies and high-net-worth individuals worldwide.AllianceBernstein is also one of the largest mutual fund sponsors, with a diverse family of globally distributed mutual fund portfolios.Through its subsidiary, Sanford C. Bernstein & Co., LLC, AllianceBernstein provides in-depth research, portfolio strategy and trade execution to the institutional investment community. At
